Exhibit 10.01

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of April 19, 2005 by and among Ultra
Clean Holdings, Inc., a Delaware corporation (“Parent”), Ultra Clean Technology
Systems and Service, Inc. (together with Parent, the “Company”), and Kevin L.
Griffin (“Employee”).

WHEREAS, Employee is currently employed by the Company;

WHEREAS, the Company and Employee entered into the Employment Agreement dated as
of November 15, 2002, as amended March 2, 2004 (as amended, the “Former
Employment Agreement”), the Confidentiality and Non-Disclosure Agreement dated
November 15, 2002 (the “Confidentiality Agreement”) and the Indemnification
Agreement dated March 1, 2004 (the “Indemnification Agreement”);

WHEREAS, the term of the Former Employment Agreement expired as of November 15,
2004;

WHEREAS, the Company has granted Employee options to purchase common stock of
the Company listed on Exhibit A hereto (the “Options”), pursuant to the
Company’s 2003 Stock Incentive Plan;

WHEREAS, the Company and Employee entered into a Restricted Securities Purchase
Agreement dated November 26, 2002, pursuant to which the Company granted to
Employee shares of common stock of the Company subject to certain vesting
requirements (the “Bonus Shares”) listed on Exhibit B hereto; and

WHEREAS, Employee and the Company desire to continue Employee’s employment with
the Company on the terms and conditions set forth below;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1
POSITION; TERM OF AGREEMENT

Section 1.01. Position. (a) Employee shall initially serve as Vice President,
Chief Administrative Officer and Acting Chief Financial Officer of the Company
and report to the Chief Executive Officer. Employee shall have such duties and
authority, consistent with such position, as shall be determined from time to
time by the Company.

--------------------------------------------------------------------------------

(b)  During his employment with the Company, Employee will devote substantially
all of his business time to the performance of his duties under this Agreement
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services either directly or indirectly, without the prior written consent of the
Company’s Board of Directors (the “Board”).

Section 1.02. Term. The term of this Agreement (the “Employment Term”) shall
commence on the date hereof and end on March 24, 2006, subject to earlier
termination if Employee’s employment is terminated by written notice by either
party (subject to Section 3.01) or extension of the Employment Term by mutual
written agreement of the parties hereto.

ARTICLE 2
COMPENSATION AND BENEFITS

Section 2.01. Base Salary. The Company shall pay Employee an initial base salary
(the “Base Salary”) at the annualized rate of $200,000, payable in accordance
with the payroll and personnel practices of the Company from time to time.
Employee’s compensation package shall be subject to periodic review by the
Company.

Section 2.02. Bonus. Employee shall be eligible to participate in an executive
bonus plan in accordance with the terms and conditions of such plan as
determined by the Board or the Compensation Committee.

Section 2.03. Benefits. (a) During the Employment Term, Employee shall be
eligible for employee benefits (including fringe benefits, vacation and health,
accident and disability insurance, and retirement plan participation)
substantially similar to those benefits made available generally to similarly
situated employees of the Company.

ARTICLE 3
TERMINATION OF EMPLOYMENT

Section 3.01. Benefits Upon Involuntary Termination.

(a)    In the event that Employee’s employment is terminated by the Company
without Cause (as defined below) during the Employment Term, Employee shall be
entitled to the following benefits (the “Severance Benefits”), subject to
Employee signing and not revoking a release of claims in a form reasonably
acceptable to the Company and Employee’s continued compliance with the covenants
set forth in the Confidentiality Agreement:

2

--------------------------------------------------------------------------------

> (i)  The Company shall make a lump sum payment in cash to Employee in an
> amount equal to $20,000, less applicable tax withholding.
> 
> (ii)  Employee and his dependents shall receive continuation of medical and
> dental benefits substantially similar to, and at the same cost to Employee of,
> those provided immediately prior to the date of termination (and which may be
> provided through COBRA) until the earlier to occur of (i) the end of the
> 12-month period after the date of termination and (ii) such time as Employee
> is covered by comparable programs of a subsequent employer.
> 
> (iii)   The portion of the Options held by Employee which would have become
> vested and exercisable within the six-month period following the date of
> termination if Employee had continued employment shall become fully vested and
> exercisable. Employee will have the period set forth in the applicable option
> agreement (which is generally three months) following the date of termination
> to exercise all vested options, after which time all options shall terminate
> in accordance with their terms.
> 
> (iv)   All unvested Bonus Shares shall become fully vested.
> 
> (v)   The Company shall pay for outplacement counseling services for Employee
> for up to six months following the date of termination, but in an amount not
> to exceed $5,000.

(b)   The foregoing benefits shall be in lieu of any severance benefits under
any plans, programs, policies or practices and shall be reduced by any amounts
due, or notice period required, under the WARN Act or other applicable law.

(c)   “Cause” means the occurrence of any one or more of the following:

> (i)   the failure, refusal or willful neglect of Employee to perform the
> services required of Employee hereunder;
> 
> (ii)   the Company forming a good faith belief that Employee has engaged in
> fraudulent conduct in connection with the business of the Company or that
> Employee has committed a felony;
> 
> (iii)   Employee’s breach of any of the covenants contained in the
> Confidentiality Agreement; or
> 
> (iv)   the Company forming a good faith belief that Employee has committed an
> act of misconduct, violated the Company’s anti-discrimination policies
> prohibiting discrimination or harassment on the grounds of race, sex, age or
> any other legally prohibited basis, or

3

--------------------------------------------------------------------------------

> otherwise has caused material harm to the Company’s reputation or goodwill.

Section 3.02.   At-Will Employment Status. Nothing contained in this Agreement
shall interfere with the at-will employment status of Employee or with the
Company’s or Employee’s right to terminate Employee’s employment with the
Company at any time, with or without Cause, subject to payment of the benefits
provided under Section 3.01 if applicable.

ARTICLE 4
COVENANTS AND REPRESENTATIONS

Section 4.01.    Confidentiality and Non-Disclosure Agreement. Employee agrees
to comply with the obligations under the Confidentiality Agreement during and
after the Employment Term.

Section 4.02.    Material Inducement; Specific Performance. If any provision of
this Agreement or the Confidentiality Agreement is determined by a court of
competent jurisdiction not to be enforceable in the manner set forth herein or
therein, the Company and Employee agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law and that such court shall reform such provision to make it
enforceable in accordance with the intent of the parties.

Section 4.03.   Employee Representation. Employee expressly represents and
warrants to the Company that Employee is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way Employee’s ability to fully perform Employee’s duties
and responsibilities under this Agreement.

ARTICLE 5
SUCCESSORS AND ASSIGNMENTS

Section 5.01.   Assignments. Except for an assignment in the event of a change
in control or an assignment to an affiliate of the Company, this Agreement shall
not be assignable by the Company without the written consent of Employee. This
Agreement shall not be assignable by Employee.

Section 5.02.   Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

4

--------------------------------------------------------------------------------

ARTICLE 6
MISCELLANEOUS

Section 6.01.   Notices. Any notice required to be delivered hereunder shall be
in writing and shall be addressed:

  (i)

if to the Company, to:

Ultra Clean Holdings, Inc.
150 Independence Drive
Menlo Park, CA 94025
Fax: (650) 326-0929
Attention: Chief Executive Officer

        (ii) if to Employee, to Employee’s last known address as reflected on
the books and records of the Company;

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

Section 6.02.   Dispute Resolution. (a)  Each of Employee and the Company shall
have the right and option to elect (in lieu of litigation) to have any dispute
or controversy arising under or in connection with this Agreement settled by
arbitration, conducted before a panel of three arbitrators sitting in Santa
Clara County, California, in accordance with the rules of the American
Arbitration Association then in effect. Employee’s election to arbitrate, as
herein provided, and the decision of the arbitrators in that proceeding, shall
be binding on the Company and Employee. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.

(b)   Each party shall pay its own expenses of such arbitration or litigation
and all common expenses of such arbitration or litigation shall be borne by the
Company. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys’ fees.

Section 6.03.   Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Employee
and/or Employee’s beneficiaries, and shall not entitle Employee or such
beneficiaries to a preferential claim to any asset of the Company.

Section 6.04.   Non-exclusivity Of Benefits. Unless specifically provided
herein, neither the provisions of this Agreement nor the benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish
Employee’s rights as an employee of the Company, whether existing now or

5

--------------------------------------------------------------------------------

hereafter, under any compensation and/or benefit plans (qualified or
nonqualified), programs, policies, or practices provided by the Company, for
which Employee may qualify; provided, however, that the Severance Benefits shall
be in lieu of any severance benefits under any such plans, programs, policies or
practices. Vested benefits or other amounts which Employee is otherwise entitled
to receive under any plan, policy, practice, or program of the Company (i.e.,
including, but not limited to, vested benefits under any qualified or
nonqualified retirement plan), at or subsequent to the date of termination of
Employee’s employment shall be payable in accordance with such plan, policy,
practice, or program except as expressly modified by this Agreement.

Section 6.05.   Entire Agreement. This Agreement (together with the
Confidentiality Agreement) represents the entire agreement between Employee and
the Company and its affiliates with respect to the matters referred to herein,
and supersedes all prior discussions, negotiations, and agreements concerning
such matters.

Section 6.06.   Tax Withholding. Notwithstanding anything in this Agreement to
the contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.

Section 6.07.   Waiver Of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.

Section 6.08.   Amendment. This Agreement may not be modified, altered or
changed except upon the express written consent of both parties.

Section 6.09.   Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

Section 6.10.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.

Section 6.11.   Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, to be effective as
of the day and year first written above.

  ULTRA CLEAN TECHNOLOGY   SYSTEMS AND SERVICE, INC.           By: /s/ Clarence
Granger       Name: Clarence Granger       Title:   Chief Executive Officer    
      ULTRA CLEAN HOLDINGS, INC.           By: /s/ Clarence Granger       Name:
Clarence Granger       Title:   Chief Executive Officer           EMPLOYEE:    
      /s/ Kevin L. Griffin
Kevin L. Griffin


7

--------------------------------------------------------------------------------

     Exhibit A Outstanding Options

          Grant Date   Number of Shares   Exercise Price   Original Vesting
Schedule 02/20/2003   125,000   $1.00   25% vested 1 year after grant date,
1/48th of       the shares vest monthly thereafter.


--------------------------------------------------------------------------------

     Exhibit B Bonus Shares

Grant Date   Number of Shares   Original Vesting Schedule 11/26/2002   45,500  
25% vests on each anniversary after grant date.      


--------------------------------------------------------------------------------